

CNS RESPONSE, INC.


SUBSCRIPTION AGREEMENT


The undersigned (hereinafter “Subscriber”) hereby confirms his/her/its
subscription for the purchase of Units, each Unit to consist of:  (i) 180,000
shares of the Company’s Common Stock (“Shares”), and (ii) a five year
non-callable Investor Warrant to purchase 90,000 shares of the Company’s Common
Stock, at an exercise price of $0.30 per share (each, an “Investor Warrant” and,
collectively, the “Investor Warrants”), on the terms described below:
 
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Private Placement Memorandum of the
Company, dated as of August 20, 2009, and its attachments thereto (the
“Memorandum”).  The Units are sometimes referred to herein as the “Securities.”


In connection with this subscription, Subscriber and the Company agree as
follows:


1.           Purchase and Sale of the Units.


(a)           The Company hereby agrees to issue and to sell to Subscriber, and
Subscriber hereby agrees to purchase from the Company, such number of Units at a
price of $54,000 per Unit (the “Unit Price”) and for the aggregate subscription
amount set forth on the signature page hereto.  The Subscriber understands that
this subscription is not binding upon the Company until the Company accepts
it.  The Subscriber acknowledges and understands that acceptance of this
Subscription will be made only by a duly authorized representative of the
Company executing and mailing or otherwise delivering to the Subscriber at the
Subscriber’s address set forth herein, a counterpart copy of the signature page
to this Subscription Agreement indicating the Company’s acceptance of this
Subscription.  The Company reserve the right, in its sole discretion for any
reason whatsoever, to accept or reject this subscription in whole or in
part.  Following the acceptance of this Subscription Agreement by the Company,
and the receipt and acceptance by the Company of subscriptions to the Minimum
Offering (defined below), the Company shall instruct its transfer agent to issue
and deliver to Subscriber (i) a share certificate evidencing the applicable
number of Shares subscribed for hereunder against payment in U.S. Dollars of the
Purchase Price (as defined below), and (ii) a Common Stock purchase warrant
exercisable at $0.30 per share.  If this subscription is rejected, the Company
and the Subscriber shall thereafter have no further rights or obligations to
each other under or in connection with this Subscription Agreement.  If this
subscription is not accepted by the Company on or before the last day of the
Offering Period, this subscription shall be deemed rejected.


(b)           Subscriber has hereby delivered and paid concurrently herewith the
aggregate purchase price for the Units set forth on the signature page hereof in
an amount required to purchase and pay for the Units subscribed for hereunder
(the “Purchase Price”), which amount has been paid in U.S. Dollars by wire
transfer or check, subject to collection, to “American Stock Transfer & Trust
Co. LLC, as Agent for CNS Response, Inc.”, if delivered by wire transfer, or to
the order of “Maxim Group LLC, as Agent for CNS Response, Inc.”, if delivered by
check.


 
1

--------------------------------------------------------------------------------

 

(c)           Subscriber understands and acknowledges that this subscription is
part of a private placement by the Company of up to $6,426,000 of Units, which
offering is being made on an “all or none” basis with respect to $1,512,000 (the
“Minimum Amount”) and on a “best efforts” basis with respect to the Maximum
Amount, for a minimum of approximately 28 Units (the “Minimum Offering”) and a
maximum of approximately 119 Units (the “Maximum Offering”).  Subscriber
understands that payments hereunder as to the Minimum Offering will be held in a
non-interest bearing escrow account established by the Company with American
Stock Transfer & Trust Co. LLC, as escrow agent, and will be released to the
Company if subscriptions for the Minimum Offering are received and accepted by
the Company within the Offering Period (as described in the Memorandum),
including any extended period.  If subscriptions for the Minimum Offering are
not received and accepted by the Company within the Offering Period (including
any extended period), the funds held in such escrow account will be promptly
returned to the subscribers in full without interest or deduction.  If the
Company rejects all or a portion of any subscription, a check will be promptly
mailed to the subscriber for all, or the appropriate portion of, the amount
submitted with such subscriber’s subscription, without interest or deduction.
All subscriptions received after subscriptions for the Minimum Offering have
been received and accepted by the Company and the Placement Agent will be
deposited in such escrow account until accepted by the Company and the Placement
Agent, whereupon such subscription proceeds will be released by the escrow agent
to the Company.


2.           Representations and Warranties of Subscriber.  Subscriber
represents and warrants to the Company and the Placement Agent as follows:


(a)           Subscriber is an “accredited investor” as defined by Rule 501
under the Securities Act of 1933, as amended (the “Act”), and Subscriber is
capable of evaluating the merits and risks of Subscriber’s investment in the
Units and has the ability and capacity to protect Subscriber’s interests.


(b)           Subscriber understands that the Securities are not presently
registered, but Subscriber is entitled to certain rights with respect to the
registration of the common stock underlying the Units (see Section 5
below).  Subscriber understands that the Securities will not be registered under
the Act on the ground that the issuance thereof is exempt under Section 4(2) of
the Act as a transaction by an issuer not involving any public offering and
that, in the view of the United States Securities and Exchange Commission (the
“SEC”) the statutory basis for the exemption claimed would not be present if any
of the representations and warranties of Subscriber contained in this
Subscription Agreement or those of other purchasers of the Securities are untrue
or, notwithstanding the Subscriber’s representations and warranties, the
Subscriber currently has in mind acquiring any of the Securities for resale upon
the occurrence or non-occurrence of some predetermined event.


(c)           Subscriber is purchasing the Securities subscribed for hereby for
investment purposes and not with a view to distribution or resale, nor with the
intention of selling, transferring or otherwise disposing of all or any part
thereof for any particular price, or at any particular time, or upon the
happening of any particular event or circumstance, except selling, transferring,
or disposing the Securities made in full compliance with all applicable
provisions of the Act, the rules and regulations promulgated by the SEC
thereunder, and applicable state securities laws; and that an investment in the
Securities is not a liquid investment.


(d)           Subscriber acknowledges that there exists no public market for the
Securities, that no such public market may develop in the future and as a
result, Subscriber acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Act or unless an exemption from such
registration is available.  Subscriber is aware of the provisions of Rule 144
promulgated under the Act which permit resales of common stock purchased in a
private placement subject to certain limitations and to the satisfaction of
certain conditions provided for thereunder, including, among other things, the
existence of a public market for the common stock, the availability of certain
current public information about the Company, the resale occurring not less than
one year after a party has purchased and paid for the security to be sold, the
sale being effected through a “broker’s transaction” or in transactions directly
with a “market maker” and the number of shares of common stock being sold during
any three-month period not exceeding specified limitations.

 
2

--------------------------------------------------------------------------------

 


(e)           Subscriber acknowledges that Subscriber has had the opportunity to
ask questions of, and receive answers from the Company, or any authorized person
acting on behalf of the Company concerning the Company and its business and to
obtain any additional information, to the extent possessed by the Company (or to
the extent it could have been acquired by the Company without unreasonable
effort or expense) necessary to verify the accuracy of the information received
by Subscriber.  In connection therewith, Subscriber acknowledges that Subscriber
has had the opportunity to discuss the Company’s business, management and
financial affairs with such entity’s management or any authorized person acting
on its behalf.  Subscriber has received and reviewed the Memorandum and all the
information concerning the Company and the Units, both written and oral, that
Subscriber desires.  Without limiting the generality of the foregoing,
Subscriber has been furnished with or has had the opportunity to acquire, and to
review: (i) copies if all of the Company’s publicly available documents and the
Memorandum, and (ii) all information, both written and oral, that Subscriber
desires with respect to the Company’s business, management, financial affairs
and prospects.  In determining whether to make this investment, Subscriber has
relied solely on (i) Subscriber’s own knowledge and understanding of the Company
and the business of the Company based upon Subscriber’s own due diligence
investigations and the information furnished pursuant to this paragraph, and
(ii) the information described in subparagraph 2(g) below.  Subscriber
understands that no person has been authorized to give any information or to
make any representations which were not contained in the Memorandum and
Subscriber has not relied on any other representations or information.


(f)           Subscriber has all requisite legal and other power and authority
to execute and deliver this Subscription Agreement and to carry out and perform
Subscriber’s obligations under the terms of this Subscription Agreement.  This
Subscription Agreement constitutes a valid and legally binding obligation of
Subscriber, enforceable in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other general
principals of equity, whether such enforcement is considered in a proceeding in
equity or law.


(g)           Subscriber has carefully considered and has discussed with the
Subscriber’s legal, tax, accounting and financial advisors, to the extent the
Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Subscription Agreement for the Subscriber’s
particular federal, state, local and foreign tax and financial situation and has
independently determined that this investment and the transactions contemplated
by this Subscription Agreement are a suitable investment for the
Subscriber.  Subscriber has relied solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Subscriber
understands that Subscriber (and not the Company) shall be responsible for
Subscriber’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Subscription Agreement.


(h)           This Subscription Agreement and the Confidential Purchaser
Questionnaire accompanying this Subscription Agreement do not contain any untrue
statement of a material fact or omit any material fact concerning Subscriber.


(i)           There are no actions, suits, proceedings or investigations pending
against Subscriber or Subscriber’s assets before any court or governmental
agency (nor, to Subscriber’s knowledge, is there any threat thereof) which would
impair in any way Subscriber’s ability to enter into and fully perform
Subscriber’s commitments and obligations under this Subscription Agreement or
the transactions contemplated hereby.


(j)           The execution, delivery and performance of and compliance with
this Subscription Agreement and the issuance of the Securities will not result
in any violation of, or conflict with, or constitute a default under, any of
Subscriber’s articles of incorporation or by-laws, if applicable, or any
agreement to which Subscriber is a party or by which it is bound, nor result in
the creation of any mortgage, pledge, lien, encumbrance or charge against any of
the assets or properties of Subscriber or the Securities.

 
3

--------------------------------------------------------------------------------

 
 
(k)           Subscriber acknowledges that an investment in the Securities is
speculative and involves a high degree of risk and that Subscriber can bear the
economic risk of the purchase of the Securities, including a total loss of
his/her/its investment.


(l)            Subscriber acknowledges that he/she/it has carefully reviewed and
considered the risk factors discussed in the “Risk Factors” section of the
Memorandum.


(m)          Subscriber recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Securities.


(n)           Subscriber is aware that the Securities are and will be, when
issued, “restricted securities” as that term is defined in Rule 144 of the
general rules and regulations under the Act.


(o)           Subscriber understands that any and all certificates representing
the Securities and any and all securities issued in replacement thereof or in
exchange therefor shall bear the following legend or one substantially similar
thereto, which Subscriber has read and understands:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”


(p)           In addition, Subscriber understands that the certificates
representing the Securities, and any and all securities issued in replacement
thereof or in exchange therefor, shall bear such legend as may be required by
the securities laws of the jurisdiction in which Subscriber resides.


(q)           Because of the legal restrictions imposed on resale, Subscriber
understands that the Company shall have the right to note stop-transfer
instructions in its stock transfer records, and Subscriber has been informed of
the Company’s intention to do so.  Any sales, transfers, or other dispositions
of the Securities by Subscriber, if any, will be made in compliance with the Act
and all applicable rules and regulations promulgated thereunder.


(r)           Subscriber acknowledges that Subscriber has such knowledge and
experience in financial and business matters that Subscriber is capable of
evaluating the merits and risks of an investment in the Securities and of making
an informed investment decision with respect thereto.


(s)           Subscriber represents that: (i) Subscriber is able to bear the
economic risks of an investment in the Securities and to afford a complete loss
of the investment, and (ii) (A) Subscriber could be reasonably assumed to have
the ability and capacity to protect his/her/its interests in connection with
this subscription; or (B) Subscriber has a pre-existing personal or business
relationship with either the Company or any affiliate thereof of such duration
and nature as would enable a reasonably prudent purchaser to be aware of the
character, business acumen and general business and financial circumstances of
the Company or such affiliate and is otherwise personally qualified to evaluate
and assess the risks, nature and other aspects of this subscription.

 
4

--------------------------------------------------------------------------------

 
 
(t)           Subscriber further represents that the address of Subscriber set
forth below is his/her principal residence (or, if Subscriber is a company,
partnership or other entity, the address of its principal place of business);
that Subscriber is purchasing the Securities for Subscriber’s own account and
not, in whole or in part, for the account of any other person; Subscriber is
purchasing the Securities for investment and not with a view to the resale or
distribution thereof; and that Subscriber has not formed any entity, and is not
an entity formed, for the purpose of purchasing the Securities.


(u)           Subscriber understands that the Company and the Placement Agent
shall have the unconditional right to accept or reject this subscription, in
whole or in part, for any reason or without a specific reason, in the sole and
absolute discretion of the Company (even after receipt and clearance of
Subscriber’s funds).  This Subscription Agreement is not binding upon the
Company until accepted in writing by an authorized officer of the Company.  In
the event that this subscription is rejected, then Subscriber’s subscription
funds (to the extent of such rejection) will be promptly returned in full
without interest thereon or deduction therefrom.


(v)           Subscriber has not been furnished with any oral representation or
oral information in connection with the offering of the Securities that is not
contained in, or is in any way contrary to or inconsistent with, statements made
in the Memorandum and this Subscription Agreement.


(w)          Subscriber represents that Subscriber is not subscribing for the
Securities as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over the Internet, television or radio or presented at any seminar or
meeting or any public announcement or filing of or by the Company.
 
(x)           Subscriber has carefully read this Subscription Agreement and the
Memorandum, and Subscriber has accurately completed the Confidential Purchaser
Questionnaire which accompanies this Subscription Agreement.


(y)           No representations or warranties have been made to Subscriber by
the Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Securities the Subscriber is not relying upon any
representations other than those contained in the Memorandum or in this
Subscription Agreement.


(z)           Subscriber represents and warrants, to the best of Subscriber’s
knowledge, that other than the Placement Agent, no finder, broker, agent,
financial advisor or other intermediary, nor any purchaser representative or any
broker-dealer acting as a broker, is entitled to any compensation in connection
with the transactions contemplated by this Subscription Agreement.


(aa)         Subscriber represents and warrants that Subscriber has:  (i) not
distributed or reproduced the Memorandum, in whole or in part, at any time,
without the prior written consent of the Company and the Placement Agent, (ii)
kept confidential and non-public the existence of the Memorandum and the
information contained therein or made available in connection with any further
investigation of the Company, and Subscriber has not used such information for
the Subscriber’s personal benefit (other than in connection with this
subscription), nor has disclosed such information to any third party for any
reason, notwithstanding that the Subscriber’s subscription may not be accepted
by the Company, and (iii) refrained and shall refrain from trading in the
publicly-traded securities of the Company for so long as such recipient has been
in possession of the material non-public information contained in the
Memorandum.

 
5

--------------------------------------------------------------------------------

 
 
(bb)         If the Subscriber is a corporation, partnership, limited liability
company, trust, or other entity, the person executing this Subscription
Agreement hereby represents and warrants that the above representations and
warranties shall be deemed to have been made on behalf of such entity and the
Subscriber has made the same after due inquiry to determine the truthfulness of
such representations and warranties.


(cc)         If the Subscriber is a corporation, partnership, limited liability
company, trust, or other entity, it represents that: (i) it is duly organized,
validly existing and in good standing in its jurisdiction of incorporation or
organization and has all requisite power and authority to execute and deliver
this Subscription Agreement and purchase the Shares as provided herein; (ii) its
purchase of the Shares will not result in any violation of, or conflict with,
any term or provision of the charter, By-Laws or other organizational documents
of Subscriber or any other instrument or agreement to which the Subscriber is a
party or is subject; (iii) the execution and delivery of this Subscription
Agreement and Subscriber’s purchase of the Shares has been duly authorized by
all necessary action on behalf of the Subscriber; and (iv) all of the documents
relating to the Subscriber’s subscription to the Shares have been duly executed
and delivered on behalf of the Subscriber and constitute a legal, valid and
binding agreement of the Subscriber.


(dd)        The Subscriber acknowledges that if he or she is a registered
representative of a FINRA member firm, he or she must give such firm the notice
required by the FINRA Rules of Fair Practice, receipt of which must be
acknowledged by such firm.


(ee)         The Subscriber understands that all information regarding the
Offering is confidential and represents that it will not be used for any purpose
other than in connection with his, her or its consideration of a purchase of the
Securities and agrees to treat it in a confidential manner.  The Subscriber has
not, during the last thirty (30) days prior to the date hereof, directly or
indirectly, nor has any party acting on behalf of or pursuant to any
understanding with such Subscriber, effected or agreed to effect any short sale,
whether or not against the box, established any “put equivalent position” (as
defined in Rule 16(a)-1(h) under the Exchange Act) with respect to any security
of the Company, granted any other right (including, without limitation, any put
or call option) with respect to any security of the Company or with respect to
any security that includes, relates to, or derives any significant part of its
value from any security of the Company or otherwise sought to hedge its
positioning of the Company’s Securities.  For purposes of this Section 2(ee),
short sales and hedging activities include, without limitation, all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
short sales, swaps, and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers having the effect of hedging the securities or
investment made under this Agreement.  The Subscriber acknowledges and agrees
that in order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to any shares Preferred Stock or the
common stock underlying such shares or any other securities exchangeable,
convertible or exercisable for shares of Preferred Stock.


(ff)          Subscriber represents and warrants that he/she/it will have no
open position in the Company’s common stock at the time a Registration Statement
is filed with the SEC to register the Securities (the “Registration Statement”)
and is aware of the following Telephone Interpretation in the SEC Manual of
Publicly Available Telephone Interpretations (July 1997):


A.65. Section 5

 
6

--------------------------------------------------------------------------------

 


An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date.  The issuer was advised that
the short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made.  There would, therefore, be a violation of section 5
if the shares were effectively sold prior to the effective date.


(gg)        Subscriber acknowledges that it will execute and deliver to the
Company a completed selling stockholder questionnaire in connection with the
filing of the Registration Statement, prior to the filing thereof.


(hh)        Subscriber represents and warrants that he/she/it has complied with
all applicable provisions of the Act, the rules and regulations promulgated by
the SEC thereunder, including Regulation M and applicable state securities laws,
and will comply at the time of sale pursuant to the Registration Statement


(ii)           The Subscriber acknowledges that the Placement Agent (including
any of its members, managers, employees, agents or representatives) has not made
any representations or warranties to the Subscriber concerning the Company or
any subsidiary and their respective businesses, condition (financial or
otherwise) or prospects.


(jj)           The Subscriber understands and agrees that the securities are
anticipated to be sold by the Company through the Selling Agent , a licensed
broker-dealer, in an “best efforts” offering and that the Company has engaged
the Selling Agent to sell the securities on its behalf, and will pay the Selling
Agent the fees, expenses and Selling Agent’s Warrants set forth in the
Memorandum in connection with the sale of the Securities.


(kk)         The Subscriber should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Subscriber represents that the amounts invested by it in
the Company in the Offering were not and are not directly or indirectly derived
from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals.  The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at <http://www.treas.gov/ofac>.  In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals  or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists;


To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2) any
person controlling or controlled by the Subscriber; (3) if the Subscriber is a
privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Subscriber agrees to promptly notify
the Company and the Selling Agent should the Subscriber become aware of any
change in the information set forth in these representations.  The Subscriber
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Subscriber, either by prohibiting additional
subscriptions from the Subscriber, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and Selling Agent may also be required to report such action and to
disclose the Subscriber’s identity to OFAC. The Subscriber further acknowledges
that the Company may, by written notice to the Subscriber, suspend the
redemption rights, if any, of the Subscriber if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company and Selling Agent or any of the Company’s other service
providers.  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;

 
7

--------------------------------------------------------------------------------

 
 
To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2) any
person controlling or controlled by the Subscriber; (3) if the Subscriber is a
privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a senior foreign political figure
, or any immediate family  member or close associate of a senior foreign
political figure; and


If the Subscriber is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Subscriber receives deposits from, makes payments on behalf
of, or handles other financial transactions related to a Foreign Bank, the
Subscriber represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.


3.           Representations and Warranties of the Company.  The Company
represents and warrants to Subscriber as follows:


(a)           The Company is duly organized and validly exists as a corporation
in good standing under the laws of the State of Delaware and has the requisite
power and authority to own its properties and to carry on its business as
presently conducted.  The Company is qualified to transact business as a foreign
corporation and is in good standing under the laws of each jurisdiction where
the location of its properties or the conduct of its business makes such
qualification necessary, except where the failure to be so qualified and in good
standing would not have a material and adverse effect on the business, condition
(financial or otherwise), operations, prospects or property of the Company or
any of its subsidiaries, taken as a whole (“Material Adverse Effect”).


(b)           The Company has all such corporate power and authority to enter
into, deliver and perform this Subscription Agreement.


(c)           All necessary corporate action has been duly and validly taken by
the Company to authorize the execution, delivery and performance of this
Subscription Agreement by the Company, and the issuance and sale of the
Securities to be sold by the Company pursuant to this Subscription
Agreement.  This Subscription Agreement has been duly and validly authorized,
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.  The Company has full corporate power and authority
necessary to conduct its business as presently conducted and to enter into and
deliver the transaction documents and to perform its obligations thereunder.


 
8

--------------------------------------------------------------------------------

 

(d)           In addition to the foregoing, Subscriber shall be entitled to rely
on all of the representations, warranties and covenants made by the Company to
the Placement Agent in that certain Placement Agency Agreement, as the same may
be amended, entered into between the Placement Agent and the Company in
connection with the Offering as if such representations, warranties and
covenants were made directly to the Subscriber.


(e)           Non Contravention.  None of the execution and delivery of, or
performance by the Company under, any of the transaction documents or the
consummation of the transactions herein or therein contemplated conflicts with
or violates, or will result in the creation or imposition of any lien, charge or
other encumbrance upon any of the assets of the Company under, any agreement or
other instrument to which the Company is a party or by which the Company or its
assets may be bound, any term of the certificate of incorporation or by-laws of
the Company, or any license, permit, judgment, decree, order, statute, rule or
regulation applicable to the Company or any of its assets, except where such
conflict, violation or creation would not have a Material Adverse Effect.


(f)           Anti-Dilution. The transaction contemplated hereby will not result
in the application of any anti-dilution or price protection provisions
attributable to any of the Company’s existing and outstanding securities,
whether equity, debt or a hybrid thereof.


(g)           Conduct of Business.  The conduct of business by the Company as
presently conducted is not subject to continuing oversight, supervision,
regulation or examination by any governmental official or body of the United
States or any other jurisdiction wherein the Company conducts or proposes to
conduct such business, except as such regulation as is applicable to commercial
enterprises generally.  The Company has obtained all requisite licenses, permits
and other governmental authorization necessary to conduct its business as
presently, and as proposed to be, conducted, except where the failure to obtain
such license, permit or other governmental authorization would result in a
Material Adverse Effect.


(h)           No Defaults.  No default by the Company exists in the due
performance under any material agreement to which the Company is a party or to
which any of its assets is subject (collectively, the “Company Agreements”),
except where such defaults do not, individually or in the aggregate, have a
Material Adverse Effect.  The Company Agreements are in full force and effect in
accordance with their respective terms.


(i)            Intellectual Property.  The Company owns all right, title and
interest in, or possesses adequate and enforceable rights to use, all patents,
patent applications, trademarks, trade names, service marks, copyrights, rights,
licenses, franchises, trade secrets, confidential information, processes,
formulations, software and source and object codes necessary for the conduct of
its business (collectively, the “Intangibles”).  To the knowledge of the
Company, it has not infringed upon the rights of others with respect to the
Intangibles and the Company has not received notice that it has or may have
infringed or is infringing upon the rights of others with respect to the
Intangibles, or any notice of conflict with the asserted rights of others with
respect to the Intangibles that could, individually or in the aggregate, have a
Material Adverse Effect.


(j)            Anti-Terrorism.  Neither the sale of the Units by the Company nor
its use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
the Company is not (a) a person whose property or interests in property are
blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who
engages in any dealings or transactions, or be otherwise associated, with any
such person.  The Company and its subsidiaries are in compliance, in all
material respects, with the USA Patriot Act of 2001 (signed into law October 26,
2001).

 
9

--------------------------------------------------------------------------------

 
 
(k)           Capitalization; Additional Issuances.  The issued and outstanding
securities of the Company as of August 5, 2009 are as set forth in the
Memorandum.  Except as set forth in the Memorandum, as of August 5, 2009 there
are no outstanding agreements or preemptive or similar rights affecting the
Company’s Common Stock and no outstanding rights, warrants or options to
acquire, or instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of any Common Stock of the
Company.


(l)            Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its affiliates, is required for the execution by the Company
of the transaction documents and compliance and performance by the Company of
its obligations under the transaction documents, including, without limitation,
the issuance and sale of the Securities, other than such consents, approvals and
authorizations as shall have been received by the Company as of the closing
date.


(m)         The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
Act and any applicable state securities laws;


(ii)          have been, or will be, duly and validly authorized and on the date
of issuance of the Securities, such Securities will be duly and validly issued,
fully paid and non-assessable;


(iii)         will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company;


(iv)         will have been issued in reliance upon an exemption from the
registration requirements of and, assuming the representations and warranties of
the Subscriber herein is true and accurate, will have been issued in compliance
with Section 5 under the 1933 Act.


(n)         Litigation.  Except as disclosed in the Memorandum, there are no
material legal proceedings, other than routine litigation incidental to the
business, pending or, to the knowledge of the Company, threatened against or
involving the Company or any of its respective property or assets.  There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
governmental or regulatory body or arbitration tribunal against or involving the
Company.


4.           Indemnification.  Subscriber agrees to indemnify and hold harmless
the Company, the Placement Agent, and their respective officers, directors,
employees, shareholders, agents, attorneys, representatives and affiliates, and
any person acting for or on behalf of the Company or the Placement Agent, from
and against any and all damage, loss, liability, cost and expense (including
reasonable attorneys’ fees and disbursements) which any of them may incur by
reason of the failure by Subscriber to fulfill any of the terms and conditions
of this Subscription Agreement, or by reason of any breach of the
representations and warranties made by Subscriber herein, or in any other
document provided by Subscriber to the Company in connection with this
investment.  All representations, warranties and covenants of each of Subscriber
and the Company contained herein shall survive the acceptance of this
subscription and the Closings.
 
 
10

--------------------------------------------------------------------------------

 

5.           Registration Rights.


(a)           In consideration of the investment in the Units described in this
Subscription Agreement and the Memorandum, the Company hereby grants to the
Subscriber, and Subscriber hereby agrees to and accepts from the Company, the
registration rights set forth in the Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”).


(b)           In connection with the exercise by Subscriber of the registration
rights set forth in the Registration Rights Agreement, and with respect to the
Securities held by such Subscriber, Subscriber hereby covenants that, prior to
filing a Registration Statement or Prospectus (each as defined in Registration
Rights Agreement) or any amendments or supplements thereto, Subscriber shall
promptly and truthfully complete and execute a selling security-holder
questionnaire provided by the Company, and provide any and all such other
material information as the Company may require in order to prepare and file
such Registration Statement, Prospectus or any amendment or supplement thereto.


6.           Miscellaneous.


(a)           Subscriber agrees not to transfer or assign this Subscription
Agreement or any of Subscriber’s interest herein and further agrees that the
transfer or assignment of the Securities acquired pursuant hereto shall be made
only in accordance with all applicable laws.


(b)           Subscriber agrees that Subscriber cannot cancel, terminate, or
revoke this Subscription Agreement or any agreement of Subscriber made
hereunder, and this Subscription Agreement shall survive the death or legal
disability of Subscriber and shall be binding upon Subscriber’s heirs,
executors, administrators, successors, and permitted assigns.


(c)           Subscriber has read and has accurately completed this entire
Subscription Agreement.


(d)           This Subscription Agreement, the Confidential Purchaser
Questionnaire and the Investor Warrants, together with the Memorandum,
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and may be amended or waived only by a written instrument
signed by all parties.


(e)           Subscriber acknowledges that it has been advised and has had the
opportunity to consult with Subscriber’s own attorney regarding this
subscription and Subscriber has done so to the extent that Subscriber deems
appropriate.


(f)           Any notice or other document required or permitted to be given or
delivered to the parties hereto shall be in writing and sent:  (i) by fax if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (ii) by registered or certified
mail with return receipt requested (postage prepaid) or (iii) by a recognized
overnight delivery service (with charges prepaid).


If to the Company:


CNS Response, Inc.
2755 Bristol St., Suite 285
Costa Mesa, CA  96626
Attn: George Carpenter
 
 
11

--------------------------------------------------------------------------------

 
 
With a copy to:


Sonnenschein Nath & Rosenthal LLP
101 JFK Parkway
Short Hills, New Jersey  07078
Attn: Jeffrey A. Baumel, Esq.
Tel: (973) 912-7189


If to the Subscriber, to the Address Set Forth In the Records of the Company


With copies to:


Maxim Group LLC
405 Lexington Avenue
New York, New York  10174
Tel: (212) 895-3500
Fax: (212) 895-3555
Attn:  Andrew Scott


(g)           Failure of the Company to exercise any right or remedy under this
Subscription Agreement or any other agreement between the Company and the
Subscriber, or otherwise, or any delay by the Company in exercising such right
or remedy, will not operate as a waiver thereof.  No waiver by the Company will
be effective unless and until it is in writing and signed by the Company.


(h)           This Subscription Agreement shall be enforced, governed and
construed in all respects in accordance with the laws of the State of New York,
as such laws are applied by the New York courts except with respect to the
conflicts of law provisions thereof, and shall be binding upon the Subscriber
and the Subscriber’s heirs, estate, legal representatives, successors and
permitted assigns and shall inure to the benefit of the Company, and its
successors and assigns.


(i)            Any legal suit, action or proceeding arising out of or relating
to this Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in New York Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York.  The parties
hereto hereby:  (i) waive any objection which they may now have or hereafter
have to the venue of any such suit, action or proceeding, and (ii) irrevocably
consent to the jurisdiction of the New York Supreme Court, County of New York,
and the United States District Court for the Southern District of New York in
any such suit, action or proceeding.  The parties further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York and agree
that service of process upon a party which is mailed by certified mail to such
party’s address shall be deemed in every respect effective service of process
upon such party in any such suit, action or proceeding.


(j)            If any provision of this Subscription Agreement is held to be
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed modified to conform with such statute or rule of
law.  Any provision hereof that may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provisions hereof.


(k)           The parties understand and agree that money damages would not be a
sufficient remedy for any breach of this Subscription Agreement by the Company
or the Subscriber and that the party against which such breach is committed
shall be entitled to equitable relief, including an injunction and specific
performance, as a remedy for any such breach, without the necessity of
establishing irreparable harm or posting a bond therefor.  Such remedies shall
not be deemed to be the exclusive remedies for a breach by either party of this
Subscription Agreement but shall be in addition to all other remedies available
at law or equity to the party against which such breach is committed.

 
12

--------------------------------------------------------------------------------

 
 
(l)            All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, singular or plural, as identity of
the person or persons may require.


(m)          This Subscription Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


 
13

--------------------------------------------------------------------------------

 

Signature Page for Individuals:


IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.



$ 
 
 
 
Purchase Price
 
Number of Units
     
 
 
 
Print or Type Name
 
Print or Type Name (Joint-owner)
     
 
 
 
Signature
 
Signature (Joint-owner)
     
 
 
   
Date
 
Date (Joint-owner)
     
 
 
 
Social Security Number
 
Social Security Number (Joint-owner)
                 
 
 
 
Address
 
Address (Joint-owner)
     
_______ Joint Tenancy
 
______ Tenants in Common 

 
 

--------------------------------------------------------------------------------

 

Signature Page for Partnerships, Corporations or Other Entities:


IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.



$
 
 
 
 
Total Purchase Price
 
Number of Units
           
Print or Type Name of Entity
               
Address
               
Taxpayer I.D. No. (if applicable)
 
Date
           
Signature
 
Print or Type Name and Indicate
   
Title or Position with Entity
           
Signature (other authorized signatory)
 
Print or Type Name and Indicate
   
Title or Position with Entity


 

--------------------------------------------------------------------------------

 

Acceptance:


IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below, as to _______ Units.



 
CNS RESPONSE, INC.
       
By: 
     
Name:  George Carpenter
   
Title: Chief Executive Officer



Date: _______________________, 20__

 

--------------------------------------------------------------------------------

 